                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                :      BANKRUPTCY CASE NO.
                                                      :
JOHN MICHAEL FARRELL                                  :
                                                      :      5:21-bk-01072
                                                      :
                       DEBTOR(S)                      :
                                                      :
UFCW COMMUNITY CREDIT UNION                           :
                                                      :
                       CREDITOR                       :

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the undersigned appears on behalf of UFCW Community Credit
Union, creditor and party-in-interest in the above-captioned bankruptcy case, and pursuant to Rule
2002 of the Federal Rules of Bankruptcy Procedure, requests that all notices given or required to be
served in this case, whether written or oral, be given to or served upon the undersigned at the address
below-stated.


       PLEASE TAKE FURTHER NOTICE that a request is also made for service of copies of all
papers, reports, pleadings, motions and applications (including notices thereof), petitions, plans of
reorganization and answer or reply papers, and any amendments thereto, filed in the above-captioned
case by mail or otherwise upon the undersigned at the address set forth below.



                                              Respectfully Submitted,


                                              s/ John Fisher, Esquire
                                              Attorney for UFCW
                                              Community Credit Union
                                              126 South Main Street
                                              Pittston, Pennsylvania 18640
                                              Phone: 570-569-2154
                                              Fax: 570-569-2167
                                              Email: fisherlawoffice@yahoo.com
                                              PA Supreme Court Identification #90550




  Case 5:21-bk-01072-HWV           Doc 17 Filed 05/21/21 Entered 05/21/21 12:41:57                Desc
                                   Main Document    Page 1 of 1
